Citation Nr: 9926793	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO denied the veteran's claim to entitlement to 
service connection for varicose veins in January 1983.  The 
veteran initiated, but did not perfect an appeal of the RO's 
denial.

2.  A statement from Tim Ferguson, M.D., bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's venous insufficiency to his period of service.


CONCLUSIONS OF LAW

1.  The RO's January 1983 decision denying service connection 
for varicose veins is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).

2.  The evidence submitted since January 1983 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for varicose veins has been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  The veteran's claim for entitlement to service connection 
for varicose veins is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran submitted 
new and material evidence to reopen his previously denied 
claim of entitlement to service connection for varicose 
veins.  The RO denied the veteran's initial claim in January 
1983 on the basis that the evidence did not show that the 
veteran was treated for varicose veins during active service.  
The RO considered the veteran's service medical records and 
statements from fellow service members and acquaintances in 
making its decision.  By letter dated January 1983, the RO 
notified the veteran of the denial and of his appellate 
rights with regard to that denial.  The veteran initiated an 
appeal of the denial in December 1982.  However, after the RO 
issued a Statement of the case in February 1983, he did not 
perfect his appeal by filing any documentation that could be 
construed as a substantive appeal.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  The RO's January 1983 decision is 
thus final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 
(1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1991).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1991).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

Pertinent evidence associated with the claims file since 
January 1983 includes statements from the veteran, his 
brother, soldiers who served with him and acquaintances, 
letters from private physicians, and private outpatient 
treatment records dated in 1977.  Specifically, the veteran 
submitted an October 1997 letter from Tim Ferguson concerning 
recurrent and chronic problems with the veins in the 
veteran's legs dating back to World War II.  The letter bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the RO when it made 
its rating decision in January 1983.  Moreover, it is so 
significant that it must be considered to decide fairly the 
merits of this claim.  The letter therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for varicose veins.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1998); 
38 C.F.R. §§ 3.303.  To establish that his claim is well 
grounded, the veteran must produce competent evidence of a 
current disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  In this case, the veteran asserts that he 
developed varicose veins while training for jungle warfare at 
the end of World War II.  His assertions are presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Considering these assertions in conjunction 
with the October 1997 letter, the Board finds that the claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for varicose veins 
is reopened, and to this extent only, granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  In 
this case, VA assistance is necessary as there are 
outstanding medical records and further medical opinion 
needed to decide fairly the veteran's claim.

Dr. Ferguson stated in his October 1997 letter that he had 
treated the veteran's recurrent problems with varicose veins 
since August 1996.  However, records of this treatment are 
not associated with the claims file.  Moreover, Dr. Ferguson 
related the veteran's venous insufficiency to active service, 
but did not express the rational on which he based his 
opinion.  As service medical records do not disclose in-
service treatment for varicose veins, the Board believes that 
further medical opinion is needed regarding the etiology of 
the veteran's vericose veins.

This case is REMANDED to the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Ferguson and request all treatment 
records of the veteran, especially those 
treatment records on which Dr. Ferguson 
based his October 1997 opinion.  Upon 
receipt, the RO should asociate Dr. 
Ferguson's treatment records with the 
claims file.

2.  After the above records have been 
associated with the claims file, the 
veteran should be afforded a VA 
examination to determine the etiology of 
his varicose veins.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The examiner should evaluate the veteran, 
and based on his evauation and all other 
evidence of record, answer whether it is 
at least as likely as not that the 
veteran's vericose veins are related to 
his period of active service.  The 
examiner should express the rationale on 
which he bases his opinion.

1. 3.  The RO should then review the 
expanded record and determine whether a 
basis exista for granting the veteran's 
claim.  If the RO's determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information.  The veteran is hereby notified that a failure 
to report for his scheduled examination may result in the 
denial of his claim.  At this juncture, however, the Board 
intimates no opinion, favorable or unfavorable, as to the 
merits of this claim.  The veteran may submit additional 
evidence in support of his claim; however, no further action 
is necessary unless otherwise notified by the RO.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







